 269306 NLRB No. 53SOLTECH, INC.1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2The Respondent and the General Counsel have excepted to someof the judge's credibility findings. The Board's established policy is
not to overrule an adminsitrative law judge's credibility resolutions
unless the clear preponderance of all the relevant evidence convinces
us that they are incorrect. Standard Dry Wall Products, 91 NLRB544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully
examined the record and find no basis for reversing the findings.3We find the interrogations of employee Mark Sheckles, a knownunion adherent, by the Respondent's vice president, Rod Hill, unlaw-
ful under Rossmore House, 269 NLRB 1176 (1984). In this regard,we note that Hill was second in command at the facility and that
Hill sought information as to the identity of the initiator of the union
campaign.1Neither Hill nor Rutter was an employee of Respondent at thetime of the hearing before me.Soltech, Inc. and General Drivers, Warehousemenand Helpers Local Union No. 89, affiliated with
the International Brotherhood of Teamsters,
AFL±CIO.1Cases 9±CA±27654, 9±CA±27837,and 9±CA±28055January 31, 1992DECISION AND ORDERCHAIRMANSTEPHENSAND
MEMBERSDEVANEYANDRAUDABAUGHOn July 31, 1991, Administrative Law Judge ClaudeR. Wolfe issued the attached decision. The Respondent
filed exceptions and a supporting brief, and the Gen-
eral Counsel filed an answering brief. The General
Counsel filed cross-exceptions and a supporting brief,
and the Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions3and to adopt the judge's recommendedOrder.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Soltech, Inc., Shelbyville,
Kentucky, its officers, agents, successors, and assigns,
shall take the action set forth in the Order.Donald A. Becher, Esq., for the General Counsel.Terry L. Potter, Esq., for Soltech, Inc.DECISIONSTATEMENTOFTHE
CASECLAUDER. WOLFE, Administrative Law Judge. This pro-ceeding was litigated before me at Shelbyville, Kentucky, on
May 1 and 2, 1991, pursuant to charges and amended
charges filed on July 2, September 11, and November 26,
1990, and January 7, 1991, and a second consolidated com-plaint issued January 8, 1991. The complaint alleges Re-spondent has violated Section 8(a)(1), (3), and (4) of the Na-
tional Labor Relations Act (the Act). Respondent denies it
has violated the Act.On the entire record, including the able posttrial briefs ofthe parties, and after carefully considering the testimonial de-
meanor of the various witnesses proffered by the parties, I
make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a corporation engaged in the manufacture ofinsulation products in Shelbyville, Kentucky. During the 12
months preceding the issuance of the second consolidated
complaint on which this litigation is based, Respondent, in
the course and conduct of these Shelbyville, Kentucky opera-
tors, sold and shipped goods and materials valued in excess
of $50,000 directly from that location to points located out-
side the State of Kentucky. Respondent is, and has been at
all times material to this proceeding, an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. LABORORGANIZATION
The Union is a labor organization within the meaning ofSection 2(5) of the Act.III. SUPERVISORSANDAGENTS
The complaint alleges, Respondent admits, and I find thatat the times material to this proceeding the persons named
below held the positions set forth opposite their names, and
were supervisors and agents of Respondent within the mean-
ing of Section 2(11) and (13) of the Act:Thomas NelsonÐPresidentRod HillÐVice President of Manufacturing
Jerry RutterÐSupervisor1William LyonsÐSupervisorThere will be reference to other individuals, during thecourse of this decision, who occupied management positions
at times relevant and are found to be agents of Respondent
within the meaning of Section 2(13) of the Act on the basis
of their positions and responsibilities and their conduct clear-
ly on behalf of Respondent.IV. THEALLEGEDUNFAIRLABORPRACTICES
The complaint alleges that Respondent, by its agentsThomas Nelson and Rod Hill, made several statements to its
employees violative of Section 8(a)(1) of the Act; warned
and discharged Donna Etherton in violation of Section
8(a)(1) and (3); warned Mark Sheckles in violation of Sec-
tion 8(a)(1) and (3); and discharged Mark Sheckles in viola-
tion of Section 8(a)(1), (3), and (4) of the Act. All of these
instances are presented as part of a course of conduct stimu-
lated by employee union activity and, in the case of
Sheckles' discharge, the utilization of Board procedures. Inaddition to these allegations, the complaint alleges the pro- 270DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Our Way, Inc., 268 NLRB 394 (1983).3Brunswick Corp., 282 NLRB 794 (1987).4Blue Cross-Blue Shield of Alabama, 225 NLRB 1217, 1220(1976); Brunswick Corp., supra, and cases cited therein.5Compare Contra Costa Times, 263 NLRB 566, 569 (1982).6All dates are 1990 unless otherwise indicated.mulgation and maintenance of an unlawful rule on distribu-tion of literature which existed prior to the protected activity
involved in this proceeding and has not been shown to have
been unlawfully motivated or connected to the other matters
involved herein. I have therefore treated the allegation con-
cerning the rule as a matter separate from the other allega-
tions.A. The RuleRespondent issued ``Company Rules and Regulations'' onor about February 9, 1990, containing a rule prohibiting
``Unauthorized distribution of literature, written or printed
matter of any description.'' There is no evidence this rule
was ever enforced.On February 9, 1990, Respondent issued Company Rules& Regulations containing, among many other things, rule B-
7 reading as the complaint alleges. This rule was modified
in the Company Rules & Regulations, rule B-5 effective Sep-
tember 10, 1990, to prohibit:Unauthorized distribution of literature, written or print-ed matter of any description on working time or in
working areas.On January 23, 1991, Respondent issued a memo to all em-ployees advising them of a modification of the rule to read
as follows:Distribution of circulars, handbills or literature of anytype during working time shall not be permitted, nor
shall distribution of literature of any type be made in
working areas at anytime.That is the rule currently in effect.General Counsel does not allege in the complaint or con-tend in his posttrial brief that either the September 10, 1990,
or January 23, 1991, versions of the rule contravene the Act.
Their validity is therefore uncontested. He relies only on the
February 9, 1990, version as basis for his contention a viola-
tion of the Act occurred. That version is indeed far too broad
a restriction on employee rights. There is no evidence of a
permissible business reason for so restrictive a rule, and it
is clearly an invalid ban on all unauthorized distribution by
employees at any time or place within Respondent's facili-
ties.2An employer simply may not require an employee toseek its permission to engage in protected concerted activity
on the employee's own time and in nonwork areas.3Themere existence of so broad a rule, even though not enforced,
carries with it a possibility of enforcement against statutorily
protected activity and therefore reasonably tends to interfere
with, restrain, and coerce employees in the exercise of their
right to engage in such activity, and therefore violates Sec-
tion 8(a)(1) of the Act.4Accordingly, I conclude and find thepromulgation and maintenance of the February 9, 1990, rule
violated Section 8(a)(1) of the Act. This, I believe, warrants
a cease and desist order to guard against similar rules being
issued by Respondent in the future, but no affirmative order
to rescind the rule is required because it has been effectivelyrescinded by both the September 1990, and January 1991rules which were communicated to all employees, and which
General Counsel does not contest. In so concluding, I espe-
cially note that Respondent's memo to all employees on Jan-
uary 23, 1991, is headed ``Change in Company Rules,'' and
states, introductory to the statement of the new rule, ``Certain
parties have suggested there may be some confusion as to the
Company's no-distribution policy. Although I believe you
know our policy on this matter, our Company Rule B-5 (pre-
viously Company Rule B-7) will be modified to read as fol-
lows.'' Respondent has clearly advised its employees which
rule is applicable, and it would now serve no purpose to re-
quire further affirmation to the employees that the February
1990 rule is no longer applicable.5B. Union Activity and Various Statements ofRespondent's AgentsEmployees Mark Sheckles and Donna Etherton contactedRobert Winstead, assistant to the Union's president, in April
1990,6and requested him to commence organizing efforts atSoltech. In response to this request, Winstead passed out
union literature on the road in front of Respondent's plant on
or about April 20. By letter of June 21, Winstead requested
Respondent to recognize the Union as the bargaining rep-
resentative of Respondent's production and maintenance em-
ployees. Thomas Nelson, Respondent's president, denied the
Union's request by letter of June 25, by which time the
Union had, on June 22, filed a representation petition with
the Board. Respondent received notification of the petition
on June 26. That petition was dismissed on July 10. There
is no evidence of subsequent union organizational efforts at
Soltech.Several of the alleged infractions of Section 8(a)(1) of theAct concern statements Thomas Nelson and Rod Hill are ac-cused of making during group meetings with employees. As
is often the case, the evidence adduced by the parties raises
difficult credibility problems. The parties of course each
want their witnesses credited in all significant respects. It is
not that simple. Few, if any, of the witnesses can be fairly
viewed as totally disinterested in the outcome of this pro-
ceeding. Failures of recall were widespread, whether actual
or feigned in any specific situation is difficult, if not impos-
sible, to ascertain. Generalities and conclusions ramble
through the testimony, both pro and con. Individual wit-
nesses were believable at some times but not others. Add to
these not uncommon considerations the phenomenon that
witnesses, particularly after the passage of time between
event and trial, sometimes have the very human tendency to
relate what they believe another person meant rather than
what he or she said, and the uncertainty can be compounded.
Moreover, some testimony elicited in response to leading
questions has little probative weight because it amounts to
mere agreement with statements by counsel rather than per-
suasive testimony by the witness. Compare H. C. Thomson,Inc., 230 NLRB 808, 809 fn. 2 (1977). With these consider-ations in mind and after lengthy reflection concerning other
record evidence tending to prove or disprove the point at
issue, the probabilities in the circumstances, and the com-
parative testimonial demeanor of the witnesses, I have 271SOLTECH, INC.7See, e.g., Unarco Industries, 197 NLRB 489, 491 (1972).reached the following findings of fact and conclusions basedthereon.There were several meetings of management with employ-ees for various reasons including discussion about the Union.
How many or just when is not clear with the exception of
the one on the day following Winstead's handbilling, when
Nelson convened a meeting with the first and third shifts.The reason for the meeting was the Union's appearance on
the scene. The testimony concerning what was said varies.
Sheckles recalls Nelson stating Soltech was not and would
not be a union company, he would not negotiate with a
union, and the Company might possibly move if the Union
came in. Sheckles adds that when Nelson stated unions were
bad for companies, and said the Union would take $40 a
week from an employee's check in dues and could levy fines
up to $5000, Sheckles stood up, denied the Union would take
$40 a week, stated it was poor management rather than
unions that put companies out of business, and said the em-
ployees felt they needed someone like union stewards to pro-
tect them. According to Sheckles, Nelson never called on
him again at this meeting even though Sheckles repeatedly
raised his hand.According to Etherton, Nelson said there would be no ne-gotiation with the Union, he would not have a union in the
plant, he would move the plant, and he would shut the doors.
She testified Nelson also said Respondent would have no
contract with Whirlpool if it were a union plant, and pointed
out problems with unions at Eastern Airlines and Greyhound.
She remembers Sheckles speaking up that plant closures
were due to bad management and were not caused by unions.
She also recalls Nelson alluding to union dues of $40 a
week.James Hornbeck, a current employee and therefore notlikely to deliberately fabricate false testimony against his em-
ployer,7recalls Nelson saying employees would probably pay$40 a month in union dues, a union could cause Respond-
ent's plant to close, and, while exhibiting newspaper clip-
pings concerning the closing of other companies, stating
Whirlpool would not deal with companies that dealt with
unions. Hornbeck confirms, as did Etherton, that Sheckles
spoke up to say unions did not cause plants to close.William Wisdom, a former employee, recollects Nelsonsaying he could close the plant and move it if he wanted,
but speculates that Nelson could have been talking about a
newspaper clipping concerning the moving of a Whirlpool
plant and could have said a union does not mean job secu-
rity. Wisdom further remembers Nelson saying Soltech could
lose the Whirlpool contract if the Union came in, which
caused Sheckles to speak up in favor of the Union. Wisdom
agrees with Sheckles and others that Sheckles' comments
were cut short.Nelson denies making any of the statements concerning re-fusals to negotiate and plant closure or removal. He relates
that he limited his remarks to advising employees to get all
the information they could concerning union representation,
using a newspaper report of two Kentucky plants closed by
Whirlpool as an example of the facts available to employees
and as a showing job security does not necessarily depend
on the absence or presence of a union, and telling the em-
ployees the only thing Respondent had to do if they chosea union was to negotiate. He recalls being asked if the Com-pany was moving to Tennessee, and answering there were no
such plans. Nelson does not remember Sheckles speaking up
at any meeting.Rod Hill, no longer Respondent's employee but its vicepresident of manufacturing at the time of the events involved
herein, professes a lack of specific memory but recalls that
Nelson stated his position that the Company did not need a
union and that company management would do everything it
could to assure the Company ``could run in a non-union
fashion.'' Hill opines Nelson may have said Whirlpool wasclosing a union plant and moving to a nonunion plant to
make Nelson's point that union plants were closing and mov-
ing to nonunion locations. Hill remembers Sheckles speaking
up, but only recalls part of Sheckles' comments to the effect
the employees had no backbone and were afraid of getting
fired.David Cole, the plant manager, only remembers that Nel-son set forth how unions worked and gave examples of how
they had worked at other companies. He denies Nelson said
there would never be a union or negotiations, or threatened
plant removal.Jerry Rutter, a former supervisor no longer Respondent'semployee, says Nelson discussed efforts to organize and the
presence of some people soliciting on Respondent's property,
and Nelson told the employees they did not need a union be-
cause the Company had certain rules and benefits. Rutter
does not remember Nelson saying there would never be a
union in the plant or Respondent would not negotiate, nor
does Rutter recall Nelson threatening to move the plant.
Rutter concedes he has no good recollection of what was
said at the meetings, but recalls unions and Whirlpool being
mentioned.Linda Davenport, Doris Clark, and Hazel LaMar were em-ployee witnesses called by Respondent. Clark doesn't recall
what went on at meetings because she used the time to do
her paperwork. LaMar says she has a poor memory, does not
recall much of what went on at meetings, and does not re-
member Nelson saying there would never be a union in the
plant, he would not negotiate, or that the plant would be
moved if employees selected the Union. Carpenter made
identical denials to identical questions posed by Respondent,
but affirmatively asserts that Nelson told employees not to
worry because the Union was not coming in and, in response
to an employee question, stated the Company was not going
to be moved if the Union got in.Nelson was not a very convincing witness on this topic.His assertion that he does not recall Sheckles getting up at
any of the meetings, but he could have, because Nelson does
not know all the employees' names is incredible. The evi-
dence is convincing that Sheckles did speak up, as Hill ac-
knowledges, and it is obvious from Nelson's recitation of
later conversations with Sheckles, of which more later, that
he is and was well aware of Sheckles' identity. Furthermore,
his claim that he was reading a script approved by his coun-
sel is incredible. The so-called script consists of handwritten
notes reading as follows:CardsÐSigning is a serious issueÐget the factsÐtalkto people already in a union or that have been in a
union. 272DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8See, e.g., Cannon Industries, 291 NLRB 632, 635 (1988).9NLRB v. Gissel Packing Co., 395 U.S. 575, 618±619 (1969).10See, e.g., Crown Zellerbach Corp., 225 NLRB 911, 912 (1976).PamphletÐRemember promises can be made but noth-ing can happen without the company agreeingTeamstersÐLeft the scene last fall after it appearedthey were losingÐpulled their petitionObviously some people are upset at the companyÐbut I would make my own decision if I were youÐThis
issue affects us allRemember
The Union can promise anything
I can't. I can only state the facts
If I were you I wouldn't sign this card until I hadgotten all the factsIf I were you I wouldn't believe rumors or promises
Remember, the Union can promise you anything butthey can only try toget what we are willing to give at
the bargaining table. Wages could go up, go down or
stay the same.It is clear from his own testimony and that of the other wit-nesses to this meeting that Nelson wandered far from his
skeletal notes into other areas. I seriously doubt counsel pre-
pared these notes. In any event, even if counsel did prepare
them, that is not evidence they were followed. Hill's assess-
ment that Nelson was making the point union plants were
closing and moving to nonunion locations; Wisdom's testi-
mony that Nelson said he could close the plant and move it
if he wanted; Hornbeck's memory that Nelson said a union
could cause Respondent's plant to close; Sheckles recollec-
tion that Nelson said Respondent might move if the Union
came in; and Etherton's testimony that Nelson said he would
move the plant and shut the doors demonstrates that Nelson
was intent on conveying and did convey the idea that plant
closure could be the result of union organization. I believe
it unlikely that Nelson would, as Etherton recalls, baldly
threaten to move the plant. This, I conclude, is Etherton's in-
terpretation of Nelson's message. I am persuaded that the
testimony of Wisdom, Hornbeck, and Sheckles are closer to
what Nelson really said. These three men were credibly relat-
ing what they recalled Nelson's statements to be. The dif-
ferences between their testimony are not unusual variations,
and their common message is that Nelson told employeesRespondent could close or move its operations to avoid
unionization. This, I find, is what Nelson meant to and did
convey to the employees. I am not impressed by the bare de-
nials of Respondent's witnesses to leading questions con-
cerning whether or not Nelson made such threats, and those
denials to questions so propounded are entitled to and given
little weight. General Counsel's witnesses are the more be-
lievable on this point. Accordingly, I conclude and find that
Respondent, by Thomas Nelson, did threaten its employees
with plant closure and/or removal if they selected the Union
to represent them, which reasonably tended to interfere with,
restrain and coerce them in the exercise of the rights guaran-
teed them by Section 7 and violated Section 8(a)(1) of the
Act.Carpenter's testimony that Nelson told employees theUnion was not coming in; Sheckles' testimony Nelson said
Soltech was not and would not be a union company; and
Etherton's recollection Nelson said he would not have a
union in the plant, are consistent with Rod Hill's testimony
that Nelson said Soltech did not need a union and would do
everything it could to assure the Company could run in anonunion fashion. I believe these are these individual's bestrecollections of a statement by Nelson, and I further believe
that statement, whatever its formulation was designed to and
did notify employees that efforts to secure union representa-
tion would be futile. By so stating, Nelson again violated
Section 8(a)(1) of the Act.8Sheckles credibly testified, corroborated by Etherton, thatNelson said he would not negotiate with a union. Testimony
to the contrary is largely composed of denials to leading
questions and is not credited. Nelson's statement violated
Section 8(a)(1) for the same reason his statement to the ef-
fect there would be no union at Soltech did.Notwithstanding the foregoing findings adverse to Nel-son's testimony, I credit his recollection that, in response to
an employee question, he said there were no plans to move
to Tennessee. I believe this is probably what Carpenter refersto in her testimony as a statement by Nelson, in response to
a question, to the effect the Company would not be moved
if the Union got in. Sheckles' testimony that Nelson men-
tioned Tennessee as one of the optional locations to which
the plant could possibly be moved does not contradict Nel-
son's expression of no present intention to so move the facil-
ity.The testimony of Wisdom, Hornbeck, and Etherton to theeffect Nelson said Whirlpool would not contract with Soltech
if Soltech had an incumbent union is credited. Etherton's ad-
ditional credible testimony that Nelson told the employees
Whirlpool had asked if there was a union at Soltech is sup-
ported by the fact that the Supplier Organization Data Sheetthat Whirlpool requires Soltech and other suppliers to fill out
asks whether there is union representation, when the collec-
tive-bargaining agreement expires and what does it provide
that would permit a work stoppage during its terms, and the
supplier's labor relations history with particular reference to
strikes. I agree with General Counsel that Nelson's com-
ments concerning Whirlpool's purported aversion to con-
tracting with unionized employers amount to a prediction of
a prospective loss of employment generated by Whirlpool
business if the Union's efforts were successful. The Supreme
Court pointed out in Gissel9that employer predictions con-cerning the adverse impact on its business by unionization
``must be carefully phrased on the basis of objective fact to
convey an employer's belief as to demonstrably probable
consequences beyond his control,'' and that conveyance of
this belief, even if sincere, is not a statement of fact unless
those consequences are capable of proof. Respondent has not
shown by any reasonable modicum of probative evidence
that Nelson's prediction is or was based on objective fact.
The Gissel test has not been met by Respondent, and Nel-son's prediction is accordingly found to be a threat of loss
of business in the event of unionization and therefore coer-
cive and restraining in violation of Section 8(a)(1) of the
Act. In so finding I am aware the complaint does not specifi-
cally allege Nelson made such statements. Nevertheless, the
matter was litigated and is closely related to other complaint
allegations, i.e., Nelson's other remarks at the meeting, and
a finding of violation is warranted.10 273SOLTECH, INC.11Wisdom, Sheckles, and Etherton are credited on this point.12Sheckles' testimony, corroborated in significant part byEtherton, concerning the visits of Nelson and Hill is credited.13Compare Spartan Plastics, 269 NLRB 546 (1984), where theemployer interrogated employees concerning the authorship of a
questionnaire which was the product of protected activity, and see
Salvation Army Residence, 293 NLRB 944, 945, 973 fn. 107 (1989),where inquiries concerning the identity of employees supplying
union authorization cards was held unlawful.Prior to the onset of the union activity Respondent had apractice of holding meetings with small groups of employees
to explain company policies, discuss operational changes, lis-
ten to the various questions and concerns raised by employ-
ees, and thereafter make efforts to provide answers and rem-
edy outstanding concerns relating to wages, hours, and work-
ing conditions. It does not appear however that Nelson regu-
larly or often attended such meetings prior to April 1990. At
the close of the meeting discussed above Nelson announced
he would be holding small group meetings with plant em-
ployees in an effort to discover and resolve their problems.11Sheckles and Etherton credibly recall that Nelson stated he
was doing this as an alternative to dealing with the Union.
That this was indeed Nelson's purpose is indicated by thefact he was personally going to, and did, conduct such meet-
ings and the further fact this announcement was an integral
part of a meeting called to counteract the advent of union ac-
tivity. This indication is confirmed by the credited testimony
of Sheckles and Etherton that Nelson plainly stated that he
was holding the meetings to avoid union participation in the
problem solving. In the context of a meeting designed to
forestall union activity, the extraordinary announcement, fol-
lowing other statements opposing the Union, that Respond-
ent's president was personally embarking in a series of meet-
ings to ascertain and resolve employee concerns clearly con-
veyed the message said meetings would make union rep-
resentation unnecessary by providing the employees with re-
lief, directly from Respondent's highest official, superior to
that a union could secure and, by so doing, violated Section
8(a)(1) of the Act by promising to solicit and remedy em-
ployee complaints and grievances in order to dissuade them
from selecting the Union as their representative. The meet-
ings were in fact held and, as in the past, changes in mana-
gerial assignments and its employee warning system resulted.
Were it not for Nelson's advice to employees at the first
meeting concerning Respondent's opposition to unionization
and the efforts Respondent would exert to defeat unioniza-
tion, including small meetings conducted by him personally
in order to perfect that defeat, I would be inclined to the
view the meetings and resultant changes were consistent with
past practice and a lawful continuation thereof. Nelson, by
his personal assumption of leadership in soliciting and rem-
edying employees' complaints for the purpose of defeating
union organization, converted a legitimate business tool into
a process tainted by unlawful motivation and violative of
Section 8(a)(1) of the Act.After the first meeting on or about April 21, at about 11a.m., Nelson came to the machine where Sheckles and
Etherton were working and apologized to Sheckles for cut-
ting him off at the meeting, explaining that he ignored him
because Sheckles was speaking positively about the Union.
Nelson added that his father had once been discharged for
stating his beliefs and this could possibly happen to someone
else. Nelson's comments on this occasion are not alleged as
violations of the Act, but I find he did in fact warn Sheckles
of possible reprisals for his prounion stance. At about 2:30
p.m. the same day, Rod Hill also visited Sheckles and apolo-
gized for curtailing his questions at the meeting. Hill, like
Nelson, said the reason was Sheckles' positive comments
about a union at a time Respondent was trying to resolve theissue without being unionized. There was further conversa-tion concerning employee problems. During this conversa-
tion, which lasted about an hour, Hill asked Sheckles if he
knew who called the Union. Sheckles said he did not.12Theinterrogation of Sheckles by a company vice president with
respect to the identity of the initiator of the union campaign
was clearly coercive and violative of Section 8(a)(1).13Within a few days thereafter, on or about April 23, TracyShain, Respondent's employee until September, was inter-
viewed for employment by Barbara Canter, then Respond-
ent's agent, who told Shain the Union was trying to get in,
and then asked Shain how she felt about it. Shain gave a
noncommittal answer. Canter's question is not alleged to be
a violation of the Act. It does, however, underscore Respond-
ent's concern about the union sympathies of its employees.
Shain attended three orientation meetings for new employees
within a period of approximately 3 weeks after her interview
by Canter. The attending employees were addressed by Nel-
son and Hill. According to Shain, Hill advised Respondent
was looking for a place in Tennessee and would move if the
Union came in, adding that Respondent had previously had
its facility in Indiana but left there because a union was try-
ing to get in. Hill recalls being asked by an employee during
a meeting whether Respondent would move the plant, and re-
sponding that was not a choice Respondent was going to
have to make at the time and if there was a union ``We''
did not know what would take place. Hill acknowledged that
Soltech moved its facility from Jeffersonville, Indiana, to
Shelbyville, Kentucky. Shain's testimony on this topic had
the ring of truth, was delivered with certainty, has not been
rebutted, and is credited. Hill's statement was a direct threat
of plant removal buttressed by the advice Respondent had
previously moved its facility to avoid unionization. Such a
statement is coercive when delivered by an agent of an em-
ployer and is even more so when that agent occupies a high
management position as Hill did at the time. Accordingly, I
find Hill threatened plant removal in retaliation for employee
union activity and therefore violated Section 8(a)(1).During one of the meetings with employees, Hill reportedthat Whirlpool had asked if Soltech was a union company.
He then commented that he believed Respondent would get
the Whirlpool contract because Respondent was a nonunion
firm. This testimony by Sheckles, who is credited, gains
some support from the established fact Whirlpool did ask forsuch information on its form for suppliers to fill out, and by
Hill's testimony that he told employees Respondent was
being questioned by a large company, which he advises was
indeed Whirlpool, concerning whether there was a union,
what union activity was there, and were there any strikes. I
do not believe either version contains an unlawful threat of
reprisal or force or promise of benefit. At most, all Hill did
here was state a fact concerning Whirlpool's questions, and
express an opinion, which was clearly identified as his per-
sonal opinion, that Respondent would get the contract. This 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
strikes me as a statement protected by Section 8(c) of theAct.About 2 weeks after the first meeting, Hill visitedSheckles at his work station and again asked him if he knew
who had called the Union, and therefore again violated Sec-
tion 8(a)(1) of the Act.C. Alleged Violations of Section 8(a)(3) and (4) andRelated Conduct1. The June 28 written warningsOn June 28, Sheckles, Etherton, and about 10 other em-ployees wore union buttons to work. The buttons were ap-
proximately 2-1/4 inches in diameter, bore the Union's logo
along with two eyes and a mouth turned up in a smile, and
proclaimed ``Smile'' at its top and ``The Teamsters Are
Coming'' above ``Local 89'' at its bottom. Nelson, Hill, and
Lyons all visited Sheckles and Etherton that day and ob-
served them wearing the buttons. Later that day, in the after-
noon, Sheckles was called into the office with Hill and
Lyons, and was presented with the following document:FINAL WRITTENEMPLOYEE WARNING NOTICE1st Notice [ ]2nd Notice [x]
Name: Mark ShecklesDate: 6/28/90Dept.: 1st ShiftClock No.: 1088NATURE OFVIOLATIONREMARKS[ ] Defective WorkViolation of Company Rule
[ ] SafetyC-9, ``knowingly restricting

[x] Conductproduction.'' Further

[ ] Latenessbehavior of this nature

[ ] Absenceforfeits employee's right to
[x] Attitudeemployment at Soltech.

[ ] Housekeeping
[ ] Disobedience
[ ] CarelessnessSignature of Forman or Supervisor/s/ R Walter Hill
Official SignatureThe reverse side bears the following notation:Employee was observed by co-workers and supervisorypersonnel deliberately standing around talking and not
working during scheduled work period.Sheckles refused to sign this warning notice. An identicalwarning was issued to Donna Etherton by Hill and Lyons,
differing only in name and clock number. She also refused
to sign. Etherton and Sheckles testify, and I find, that they
were told by Hill the warning was issued because Lyons ob-
served that the press manned by Sheckles and Etherton had
not been running for 10 minutes. Sheckles credibly testified
that Hill told him the press had not started until 12:10 p.m.,
10 minutes after the lunch period ended. Sheckles and
Etherton deny the 10-minute shutdown. Neither had receivedany previous written warnings concerning their work per-formance.According to Hill, the fact the two employees may nothave produced as highly as other employees was not a con-
sideration in his decision to issue the warnings. Hill ex-
plained the warnings were for what he considered to be loaf-
ing, and a failure to make rate had nothing to do with his
decision which was based on information reported by Lyons
and, says Hill inconsistent with his assertion production was
not a factor, a chart developed by Production Manager Cole
indicating Sheckles and Etherton were not producing at lev-
els they were capable of or that were comparable to other
shifts. Hill, as does Lyons, refers to incidents prior to June
28 when employees Doris Clark, Lynn LaMar, and another
complained to him that Etherton and Sheckles were not
working. There is no credible evidence Hill ever approached
or reproached Etherton or Sheckles concerning these allega-
tions.Respondent called LaMar and Clark as witnesses. LaMargave no testimony confirming the claim she complained to
Hill or Lyons prior to June 28. As LaMar remembers it, she
and Tracy Shain were working on the mezzanine directly
above Sheckles and Etherton on June 28 when Lyons came
to the area several times for the purpose of watching
Sheckles and Etherton at work. LaMar says Sheckles and
Etherton were ``goofing off'' by standing and talking to each
other. Refreshed by General Counsel via a statement she pre-
viously gave to Soltech, she further recalled that Alan Faulk-
ner, maintenance supervisor, was present and talking to
Sheckles and Etherton. This recollection agrees with
Sheckles' and Etherton's testimony that Faulkner was at their
work station several times in June and July discussing prob-
lems with their machines.Doris Clark, a current employee of Respondent, recallsthat Lyons, while at her machine on June 28, conceded he
was watching Etherton and Sheckles. She further states that
Etherton and Sheckles were indeed standing at their machine
not producing. She gave a written statement to Lyons on that
day reflecting Etherton and Sheckles were out of production
about 15 minutes before Lyons saw them. She states they
were shut down until lunch time, and agrees a maintenance
man was with them off and on that morning. She does not
say whether she had previously talked to Hill or Lyons re-
garding Etherton and Sheckles.Tracy Shain, a former employee who worked with LaMaron the mezzanine, testified credibly that Lyons came to the
mezzanine, watched Etherton and Sheckles from above, and
asked Shain if she would sign a paper stating she had seen
them standing around. She agreed to and signed a sheet of
paper so stating. Later Lyons asked her to sign another state-
ment worded like that of LaMar. She did so. That document,
the only one of the statements given the Company by Shain,
LaMar, and Clark which was offered in evidence, reads as
follows:I Tracy Shain saw Mark & Donna standing aroundtheir presstalking to one another on more than one oc-
casion. Pee Wee came up on the Mezz. and was walk-
ing around by the edge and I asked him if he came up
to check on us he said no not you all then we said well,
we know who then Mark & DonnaÐhe neither agreed
nor 275SOLTECH, INC.nor disagreed then asked us if we would sign a paper,went down to get a paper we signed stating that we saw
Mark & Donna standing around./s/ Tracy L. Shain6-28-90Shain offered nothing to support the claims of Hill andLyons that she had previously complained to them about the
conduct of Etherton and/or Sheckles.Lyons wrote the following memorandum concerning hissurveillance and investigation of Sheckles and Etherton:I walk down by Line 2 and Doris called me over tothe press about a problem she was haveing [sic] on job
#173. I talked to Doris about the glass and how the
parts was cutting. Doris asked me a question and I told
her to wait a minute I am looking at something. She
said I know you are watching Mark & Donna standing
around talking and notworking. I stood their for about
15 minutes than I walked up to the front of the plant
and watched them still standing around and talking./s/ William Lyons6-28-90I walked upon the mezz and Lynn and Tracy askedme if I was watching them. I told them no and the said
we know you are watching Mark & Donna standing
around talking. I asked them if they would sign a paper
to that and they said yes./s/ William Lyons6-28-90There is no persuasive evidence to support Respondent'scontention that employee complaints were a motivating fac-
tor in the surveillance of Etherton and Sheckles. Employees
did indeed testify that Etherton and Sheckles loafed on the
job, encouraged others to loaf, and made statements to the
effect Respondent dare not discharge them. There is no cred-
ited evidence, however, that this conduct was reported to Re-
spondent prior to the June 28 incident or before the dis-
cipline therefor. Nor is there any evidence Respondent ever
before embarked on such an investigatory effort merely to
document employee loafing. Lyons complained to Sheckles
earlier in June that he was tired of people trying to get him
to do their dirty work. His denial that he so said is not cred-
ited. The surveillance of Sheckles and Etherton and the solic-
iting of written statements concerning their alleged loafing
may well have been, and I suspect probably was, the type
of ``dirty work'' Lyons disliked.There is considerable evidence that Respondent has toler-ated lengthy pauses in production by employees, and even
took part in it, all without issuing any warnings or otherwise
disciplining anyone. Thus, William Wisdom credibly relates
that he often took time away from production to talk and tell
jokes to supervisors as often as two or three times a week,
and, during the spring and summer of 1990, he played com-
edy tapes of 20 to 30 minutes in length for Lyons and super-
visor Jack Hearst during his working time, and got into no
trouble for so doing. Lyons does not deny Wisdom's testi-
mony, and Hearst was not called as a witness. Tracy Shain
credibly testified Lyons was present when she and LaMar
stood around goofing off but he never told them to get towork. The testimony of Etherton and Sheckles that Lyonsand Hearst visited with Sheckles daily to talk about sports
and other topics unrelated to work is uncontroverted and
credited. No warnings or other discipline were issued for
these frequent lapses in production caused by purely social
conversations with supervisors. I further find that Lyons did
not, as he claims, orally warn Etherton and/or Sheckles twicebefore causing Hill to issue the written warning. Their testi-
mony to the contrary is credited. In addition to this history
of employees stopping work to hold purely social conversa-
tions without any discipline exacted against them, the record
shows the employee the others agree was consistently absent
from her machine far more often than any other employee
received no discipline other than the two oral warnings
Lyons, her brother-in-law, claims he gave her.The prounion activity of Sheckles and Etherton of whichRespondent was well aware by virtue of Sheckles' out-
spokenness and the wearing of the union buttons by both,
Respondent's expressions of opposition to union organiza-
tion, the timing of the warnings within hours of Respond-
ent's discovery these employees were wearing the union but-
tons, the issuing of a second warning when no first warning
had been given, the singling out of these two employees for
special observation and warning for alleged misconduct of a
type which was frequently engaged in by other employees,
and the failure to consider the fact the machine operated by
Sheckles and Etherton was the subject of attention by Re-
spondent's maintenance people because it was not operating
correctly on June 28 are sufficient to constitute a prima facie
showing the June 28 written warnings were motivated in part
by antiunion considerations.Respondent's efforts to rebut not only fail, but strengthenGeneral Counsel's case. The evidence is convincing that Re-
spondent deliberately set out to construct a case against the
two by conducting an unprecedented program of surveillance
to gather colorable evidence for its purported reasons for the
warnings, even to the extent of soliciting written statements
from employees and, as shown by the request that Shain con-
form her statement to that of LaMar, insuring that they uni-
formly portrayed Sheckles and Etherton as deliberate loafers.
To further support this position, Hill and Lyons gave unsup-
ported and uncredited testimony implying that the complaints
of other employees were an element leading to the investiga-
tion and subsequent warnings. That Respondent manufac-
tured its excuse for the warnings is further indicated by the
fact that prior to the union campaign Respondent's super-
visors regularly visited employee work stations, engaged in
social conversations of lengths up to 30 minutes during
which time no production was performed, and did not warn
employees to return to productive work. Moreover, the fail-
ure to do more than mildly remonstrate with the employee
most often absent from her machine demonstrates the lack of
consistency in Respondent's application of discipline. Gen-
eral Counsel cogently notes, and I agree, that it seems un-
usual that Respondent applied Company Rule C-9 re
``Knowingly restricting production,'' when Rule A-4 ``Wast-
ing time or loitering'' seems more apropos even if Sheckles
and Etherton were guilty of the conduct charged against
them. This is significant because ``C'' Rules violations may
be dealt with in a single step which is ``Up to and including
discharges,'' whereas violations of ``A'' rules are to be han-
dled through a four step progression of oral warning, written 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
warning, disciplinary layoff, discharge. I am persuaded thatthe ``C'' rule was applied in order to permit the written
warning to promise discharge for the next violation. The
``A'' rule would only permit a 3-day layoff for a repeat of
the offending conduct.For the reasons set forth above, I conclude and find Re-spondent has not shown that the written warnings to Sheckles
and Etherton would have issued absent their union activity,
has therefore not rebutted General Counsel's prima facie
case, and General Counsel has shown by a preponderance of
the credited evidence that Respondent violated Section
8(a)(3) and (1) of the Act by issuing written warnings to
Sheckles and Etherton on June 28, 1990, in order to discour-
age union membership and activity.2. The termination of EthertonDonna Etherton was discharged effective July 11, 1990.Her separation notice specified the reason as insubordination
under Company Rule C-9. This seems unusual inasmuch as
C-9 is the rule re ``Knowingly restricting production.'' C-3
is the rule on subordination. Whatever the reason for this cu-
rious mixup of numbers and reasons, it is clear that Respond-
ent contends Etherton was discharged for insubordination.
There were several witnesses to the incident giving rise to
her discharge. Their testimony differs in various particulars.Etherton testifies that she arrived at work about 6:50 a.mon July 11. When she met Sheckles, she told him she was
thinking of going home because she did not feel well. As the
two entered the plant, they were told by another employee
their press would not be running that day. Then, says
Etherton, she went to Lyons' office, told him she knew the
press was not running, and said she wanted to go home be-
cause she was not feeling well. Sheckles and Jack Hearst
were also present. She clocked out. Lyons said that it would
be held against her if she left. She responded that her attend-
ance record was good so her absence would not hurt her.Then she and Sheckles went to the office of Joan Cheatham,
the production scheduler, who told them she did not know
why they were not to run production that day. Etherton then
told Sheckles she was going home. He first laughed and said
he was going home, but then said he would check to see if
he could run a punch press. As Etherton then started to
leave, Jack Hearst asked her to run the block saw. When she
advised she had clocked out, employee Pam Colter volun-
teered to run the block saw. As Etherton then passed Lyons,
she told him she was leaving. Lyons said, ``Well, you know
it's going to be held as a day against you.'' She responded
that her absenteeism record was not in trouble and she would
see him tomorrow, to which he replied he would see her to-
morrow. Etherton denies saying that she was going home to
lie by her pool or that she did not do grade 2 work because
she was a grade 3 employee.Sheckles' version follows. After they had clocked in andfound their press was not scheduled, he and Etherton went
to Cheatham's office to see why they were not going to
work. Cheatham said she did not know. Sheckles then told
Cheatham that he thought he would go home. Cheatham re-
sponded that she did not want him to go home. Etherton
chimed in that she did not feel well and Sheckles could not
go home because she was going home. The two returned to
talk to Lyons. Sheckles volunteered to run a punch press,
which he did that day. Etherton told Lyons she was not feel-ing well and was going home. Lyons told her, ``Well,Donna, I can't let you go. I'll have to hold it against you.''
Etherton replied, ``Well, I'm fine in my attendance. Just go
ahead.'' and clocked out. Supervisor Hearst then came on the
scene and said he needed two people to run a block saw.
When Sheckles told Hearst that he was going to run the
punch press, Hearst turned to Etherton and said, ``Well, what
about you Donna?'' Etherton replied she was not going to
run the block saw because she was going home. She then
told Lyons, who was present, in a joking manner that if she
clocked back in she would run it. She then left the building.Lyons' version, like Sheckles', is consistent with that ofEtherton up to the point where Hearst came looking for
block saw operators. Lyons testified that when Hearst came
in and said he needed Sheckles and Etherton on the block
saw, Etherton said she was a grade 3 employee and should
not have to do the block saw job because it was only a grade
2 position. She added it was hot at the block saw. Hearst of-
fered to get her a fan. She left the office, Lyons followed
her to the exit, when he caught up with her, she turned,
laughed hard, grabbed her stomach, and said, ``Well, I'm
sick.'' Lyons said, ``Donna it's going to be held against
you.'' She repeated, ``Well, I'm sick,'' got in her car and
left.Jerry Rutter, who was then Respondent's third-shift super-visor, was in the office with Lyons and Hearst when
Sheckles and Etherton were present. He recalls Etherton say-
ing something to the effect she did not want to work that
day. To which Lyons replied there was work for her to do.
She then said that if her machine was not working she was
not going to work that day. She was then told she was need-
ed on the block saw. She responded with ``Well, I'm not
working on that block saw, because I'm a Grade Three and
that's a Grade Two plus, it's too hot, I think I'll just go
home and lay out by my pool.'' Either Lyons or Hearst
promised to get her a fan. She then left, followed by Lyons.Cheatham, the production manager, recalls that when sheconfirmed their press was not running, Etherton suggested to
Sheckles that they clock out and take a vacation day.
Cheatham interjected that she needed them because she had
other work for them. Neither mentioned the heat or being ill.Later that day, Lyons told Hill that Etherton had refusedto work and left. Hill then discussed the matter with Lyons,
Rutter, and Hearst to determine what had happened. It was
decided to call Etherton in the following day to give her a
hearing and get her explanation. That afternoon Sharon Shan-
non, Respondent's employee relations manager, called
Etherton and advised her that she had been scheduled for a
hearing the following morning.When Etherton appeared at Respondent's for the hearingon July 12, she immediately announced that she knew she
was going to be fired and those present should just go ahead
and do it. She was in an extremely agitated state, but was
persuaded to sit down. Urged to explain her conduct, she
mentioned it was too hot, she did not feel good, she knew
others had refused to do work, and she did not have to do
the grade 2 job. She was asked to leave the room while Hill,
Lyons, Rutter, Hearst, and Barbara Canter discussed the mat-
ter. She was called back in and discharged for insubordina-
tion, i.e., refusing to work.Etherton clearly was neither excused from working norgiven permission to leave on July 11. No one but Etherton 277SOLTECH, INC.14See, e.g., Stoutco, Inc., 218 NLRB 645, 650±651 (1975); P. G.Berland Paint City, 199 NLRB 927 (1972); Klate Holt Co., 161NLRB 1606, 1612 (1966).15251 NLRB 1083 (1980); enfd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982).testified that Lyons told her that leaving would be treated asa day's absence, and I find that, although he did tell her that
he would have to hold her leaving against her, he did not
say it would be ``held as a day against you'' thereby imply-
ing it would merely be treated as a day's absence from work.
Moreover, I do not credit her testimony that she left because
she was ill. She came fully prepared to work, and only de-
cided otherwise when she was faced with performing a task
other than her regular work. There is no indication she would
have pleaded illness as an excuse for absenting herself from
her regularly scheduled work that day, and I am persuaded
she was not in fact ill and only feigned illness as an excuse
for rejecting block saw work. She had determined not to
work that day if she could not work on her assigned ma-
chine. Lyons gave her fair warning that her refusal to work
would be used against her. That she construed the possible
consequences to be no more than a warning for an absence
does not mean Lyons construed it that way. I find it difficult
to believe that Etherton actually believed she could blithely
refuse to work, posit a fictitious excuse therefor, and escape
any consequential discipline. Her conduct at the outset of the
meeting the following morning shows that she in fact knew
she was in danger of discipline as serious as discharge. This
is not surprising because Company Rule C-18 authorizes dis-
charge for leaving the premises during working hours with-
out authorization, and other employees had been discharged
for insubordination, including Sheila Durbin, a 3-year em-
ployee, who was discharged in February 1990 because she
quit work and left the plant contrary to supervisory instruc-
tion. It may be that when she went home on July 11 she be-
lieved, as employee testimony indicates she stated, that her
union activity insulated her from serious discipline. If she did
so believe at the time of the refusal, it is clear from her
opening comments on July 12 that she had by then been dis-
abused of that idea.Given her union activity, Respondent's knowledge of hersympathies, Respondent's hostility toward union activity, and
the discriminatorily motivated warning issued to her in June,
a question arises concerning Respondent's motives for dis-
charging Etherton. There is enough evidence to conclude that
because of her union support Respondent would not be un-
happy if Etherton were no longer its employee. It is well es-
tablished however that even if an employer is eager to get
rid of an employee because of his or her union sympathies
and is looking for a colorable reason to do so, that employee
may be lawfully discharged if he or she engages in conduct
for which he or she would have been fired in the absence
of union activity.14Similarly Wright Line15teaches thatwhen the General Counsel makes out a prima facie case of
unlawful discharge, which I am not entirely sure he has here
done, Respondent may yet prevail if it can prove it would
have taken the same action in the absence of protected activ-
ity.It is a close question, but I conclude the evidence requiresa conclusion Etherton was in fact fired for insubordination
which she engaged in even after being cautioned not to byLyons. I further conclude this would have been the case inthe absence of any protected activity. In so concluding, I
have considered General Counsel's evidence of disparate
treatment and find it unpersuasive for the following reasons.
General Counsel cites one instance involving Sheckles, two
involving Etherton, and one concerning employee Barbara
Bower (or Bauer). Sheckles gave uncontroverted and credible
testimony that one day in January when he did not feel like
working because he was having trouble with the materials he
told Hearst he was going home. Hearst responded, ``Fine''
but also said he would have to hold it against Sheckles, who
received no discipline for this conduct. Etherton credibly tes-
tified that on one occasion she had a headache and was not
feeling well because it was extremely hot. She told Lyons
she was going home because it was too hot. Lyons directed
her to find Hearst and get her paycheck. Etherton refers to
another time when Hearst asked her to do a certain job and,
when she said she did not want to do it, merely said he
would find someone else to do it. She recalls another time
when Barbara Bower told Lyons she would not perform cer-
tain work, and as a result, was placed on another job while
Etherton performed the work Bower declined.None of these incidents establish a pattern of disparatetreatment sufficient to support a finding Etherton's discharge
violated the Act. In none of these instances is there any
showing the employee involved was needed to do the work
he or she left. In all cases there appear to have been suffi-
cient employees to perform the needed operations, and in no
instance but possibly the Bower's incident is there a showing
of direct challenge to supervisory authority as there is here.
In the instant case, Sheckles and Etherton were told they
were needed, and Hearst needed two people for the block
saw. Sheckles was on the punch press and therefore unavail-
able. That left Pam Colter, the employee volunteering to
work on the block saw, and Etherton who refused. There is
no evidence any other employee was available. Unlike theincidents cited by Sheckles and Etherton, the services of
Etherton were truly needed and she deliberately acted di-
rectly contrary to supervisory direction.3. The Sheckles dischargeSheckles was discharged on November 20 for alleged mis-conduct on November 19, consisting of knowingly restricting
production. Respondent adduced evidence that Sheckles had
engaged in and advocated such conduct to other employees
in October. Sheila Carpenter, Linda Davenport, and Sandra
Wentworth gave credible complementary testimony con-
cerning a day in October when they were stripping boards
with Sheckles and another employee. On that date Sheckles
would only work when supervisors were present. When ques-
tioned by the other employees as to why he was not work-
ing, he said he need not work because supervision could not
check on how much the employees had done, and because
he had a lawsuit against Respondent, an obvious reference to
the first consolidated complaint in Cases 9±CA±27654 and
9±CA±27837 which issued October 19. Carpenter and Dav-
enport reported Sheckles' comments to Respondent's Presi-
dent Nelson. Wentworth corroborated their report on Novem-
ber 20 when Hill asked her what had happened on that day
in October. Nelson credibly testified that Carpenter and Dav-
enport came to him a few days to a week before Sheckles'
discharge, and told him Sheckles was taking credit for work 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16Rutter was filling in for Lyons who was not present that day.he had not performed, would only work when a supervisorcame by, and said he did not have to work because he was
suing the Company. Their complaint was that Sheckles' re-
fusal to work was not fair to the other employees who did
work. After hearing these complaints Nelson personally went
to the work floor on November 19 and observed Sheckles
and Wentworth, his new helper, just standing there laughing
and doing very little work. He observed this for about 45
minutes. Then he called Rutter16over and instructed him towatch Sheckles and Wentworth the rest of the day to see if
this was the way they regularly performed.A little later Nelson returned to the floor and observed thatSheckles was still not working as he should be. Sheckles
agrees that Nelson was in the area three times and glanced
at him. At about 1:30 or 2 p.m., Nelson went to Sheckles'
machine. Wentworth was not present during this meeting.
Sheckles' testimony concerning what happened is set forth
below in relevant part:[M]r. Nelson came over to the press, said to me,``You have your big day in court next week.'' And I
said, ``Yes.''And he said, ``Well, I'm here to tell you this loafingyou're doing has got to stop.'' And like I said, I said,
``I was not loafing.'' He said, ``Yes, you are.''And I said, ``No, I'm not.'' And he said, ``Well, youkeep it up,'' he said, ``You're going to find out what's
going to happen to you.''Nelson denies making any reference to the Board proceedingthen scheduled for November 27 in Cases 9±CA±27654 and
9±CA±27837, and gives the following version of the con-
versation:I wentÐwent up to Mark, myself, and said, ``Mark,look, you're expected to work here like everyone else,
you know we have rules and you have to work. You
cannot loaf, you have to run this machine.''He said ``I'llÐhe always had a flip remark whenyou talked to him. ``I'm doing the best I can.'' This
isÐthis is what he, you know, kind of ``Mmm.'' And
I said, ``Look, you got to work, or action will be
taken.''Both thus agree that Nelson warned Sheckles his loafingwould result in unspecified discipline. I do not credit
Sheckles that Nelson just off the cuff said, ``You have your
big day in court next week.'' The reason for Nelson's visit
to Sheckles was what he perceived to be loafing on the job.
It is unlikely that the first thing he would refer to when he
went to warn Sheckles about his work was the upcoming
hearing. It simply does not make sense. Nelson's account of
the reports of Sheckles' loafing and his personal observations
have the ring of truth, and are corroborated by other wit-
nesses. He is therefore credited on the matters. Similarly, I
credit his denial that he made any reference to future pro-
ceedings because he was also more believable than Sheckles
on this point. Accordingly, the allegation that Nelson threat-
ened Sheckles with unspecified reprisals because of his in-
volvement in Cases 9±CA±27654 and 9±CA±27837 is dis-
missed.Rutter, no longer Respondent's employee but a supervisorat the time of Sheckles' discharge, credibly testified that
Sheckles was assigned on November 19 to recut parts fromobsolete fibreglass parts that had previously been cut.
Sheckles protested that he should not be doing this, but
Rutter told him he had to because it was necessary to utilize
this obsolete but reusable material. When Rutter perceived
Sheckles was making no honest effort to get the job done he
several times remonstrated with Sheckles because he was not
making satisfactory production. Nelson came out, talked to
Sheckles, and agreed with Rutter that Sheckles was not pro-
ducing as he should.Respondent's production records show Sheckles and Went-worth produced 2887 units November 19, averaging 295 an
hour. Respondent's records also show that Wentworth, work-
ing alone after Sheckles' discharge, performed the job with
the same type material on November 29 and produced 4320
units, an average of 665 per hour. The material, as Sheckles,
Hornbeck, and Wentworth agree, was not as easy to work
with as the regular rolls of material and had a tendency to
pull apart when used in the machine and was so pulling apart
on November 19. This does not explain, however, why
Wentworth working alone had a bigger hourly output than
Sheckles working with her. The explanation I believe lies in
Wentworth's succinct evaluation that Sheckles ``was goofing
off and stuff all day long.''On November 20, Sheckles was given a hearing. Presentwere Rod Hill, Jerry Rutter, Thomas Nelson, and Lynette
Dawn, employee relations manager. Hill conducted the meet-
ing. Nelson recalls Hill reminded Sheckles he had a previous
warning for restricting production. Sheckles acknowledged
that he had. (Rutter testified before me that he did not know
until the company hearing that Sheckles had been given a
previous final written warning, and only planned to give him
a written warning which he did not know would be a final
warning.) Hill then said employees had complained that
Sheckles was slowing production down and not working, and
this conduct had happened before. Sheckles made no re-
sponse, and Hill was told he was terminated for the C-Rule
violation. Sheckles got up, laughed, and said, ``See you all
in court,'' and left. Sheckles agrees with Nelson's account of
what Hill said, adding that Hill also said Nelson had seen
him loafing on the job and they were not going to stand for
it. Sheckles does not refer to his alleged parting statement.
Rutter testified Sheckles did say, as he left, that he would
see them all in court.Wentworth also had a hearing and was issued a ``Finalwritten warning'' for knowingly restricting production. When
Hill gave her the warning and said it was because they were
not working, she said it was Sheckles fault because he was
the operator.The evidence warrants a finding Sheckles was in fact notoperating as fast as he could have, and this was deliberate.
He was, I conclude, knowingly restricting production, but I
do not believe this alone would have caused his discharge.
Respondent has made no convincing showing or argument
that Sheckles would have been discharged in the absence of
the earlier warning. Rutter's expectation that Sheckles would
only get a written warning for his conduct, Respondent's re-
liance, as expressed by Hill to Sheckles, on the June 28
warning as a reasons for its November 20 decision, and Re-
spondent's contention in its posttrial brief that this was 279SOLTECH, INC.17If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.Sheckles second ``bite at the apple'' fairly establishes that inthe absence of the June 28 warning Sheckles would have
only received a written warning on November 20 as did
Wentworth. Reliance on a warning issued in violation of the
Act as a motivating factor for a subsequent discharge is suf-
ficient to establish a prima facie case the discharge violates
the Act. Respondent has not shown Sheckles would have
been discharged in the absence of the earlier warning. I
therefore find the General Counsel has shown by a prepon-
derance of the credible evidence that the discharge of
Sheckles violated Section 8(a)(3) and (1) of the Act because
it was partially premised on conduct designed to discourage
union activity and membership. The evidence does not, how-
ever, support a finding that Section 8(a)(4) of the Act has
been violated.CONCLUSIONSOF
LAW1. Respondent, Soltech, Inc. is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By promulgating and maintaining an overly broad ruleagainst distribution, Respondent violated Section 8(a)(1) of
the Act.4. By threatening employees with plant closure or removalif they select a union to represent them, Respondent violated
Section 8(a)(1) of the Act.5. By implying to employees that the selection of unionrepresentation would be futile, Respondent violated Section
8(a)(1) of the Act.6. By threatening a loss of business in the event its em-ployee select union representation, Respondent violated Sec-
tion 8(a)(1) of the Act.7. By promising to solicit and remedy employee com-plaints and grievances in order to dissuade them from seek-
ing union representation, Respondent violated Section 8(a)(1)
of the Act.8. By soliciting and remedying employee complaints andgrievances in order to dissuade them from seeking union rep-
resentation, Respondent violated Section 8(a)(1) of the Act.9. By coercively interrogating employees concerning theirand other employees union activities or sympathies, Re-
spondent violated Section 8(a)(1) of the Act.10. By issuing final warnings to Mark Sheckles and DonnaEtherton on June 28, 1990, in order to discourage union
membership and activity, Respondent violated Section 8(a)(3)
and (1) of the Act.11. By discharging Mark Sheckles in order to discourageunion membership and activity, Respondent violated Section
8(a)(3) and (1) of the Act.12. The violations of the Act set forth above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.13. Respondent did not engage in any other unfair laborpractices alleged in the complaint.THEREMEDYIn addition to the usual cease and desist and notice postingrequirements, my recommended Order will require Respond-
ent to offer unconditional reinstatement to Mark Sheckles,
and make him whole for all wages lost as a result of his un-lawful discharge, such backpay to be computed on a quar-terly basis as prescribed in F. W. Woolworth Co., 90 NLRB289 (1950), with interest thereon as computed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987). Respondentwill also be required to remove from its files any reference
to the June 28, 1990 warnings issued to Mark Sheckles and
Donna Etherton and the discharge of Mark Sheckles, and no-
tify them in writing that this has been done and that evidence
of the unlawful discharge and warnings will not in any way
be used against them.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended17ORDERThe Respondent, Soltech, Inc., Shelbyville, Kentucky, itsofficers, agents, successors, and assigns, shall1. Cease and desist from
(a) Promulgating or maintaining any rule or other prohibi-tion which forbids distribution of union literature by employ-
ees on their own time in nonworking areas.(b) Threatening employees with plant closure or removalif they select union representation.(c) Implying to employees that union representation wouldbe futile.(d) Threatening a loss of business if the employees selectunion representation.(e) Promising to solicit and remedy and in fact solicitingand remedying employee complaints and grievances in order
to dissuade them from seeking union representation.(f) Coercively interrogating employees concerning their orother employees union activities or sympathies.(g) Discharging or issuing warnings to employees in orderto discourage union membership and activities.(h) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Mark Sheckles immediate and full reinstatementto his former job or, if that position no longer exists, to a
substantially equivalent position, without prejudice to his se-
niority or other rights and privileges, and make him whole
for any loss of earnings suffered by reason of his unlawful
discharge in the manner set forth in the remedy section of
this decision.(b) Remove from the records of Mark Sheckles and DonnaEtherton any reference to the discharge of Mark Sheckles
and the June 28, 1990 warnings issued to Mark Sheckles and
Donna Etherton, and notify them in writing that this has been
done and that evidence of these warnings and discharge will
not be used against them in any way.(c) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security records, timecards, personnel records
and reports, and all other records required to analyze the 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''amount, if any, of backpay due under the terms of thisOrder.(d) Post at its place of business located in Shelbyville,Kentucky, copies of the attached notice marked ``Appen-
dix.''18Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed by the Re-
spondent's authorized representative, shall be posted by the
Respondent immediately upon receipt and maintained for 60
consecutive days in conspicuous places including all places
where notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondents to ensure that
the notices are not altered, defaced, or covered by any other
material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondents have
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge or warn employees, or otherwisediscriminate against them in any manner with respect to their
tenure of employment or any term or condition of employ-
ment because they engage in union or other concerted activi-
ties protected by the National Labor Relations Act.WEWILLNOT
promulgate or maintain any rule or otherprohibition which forbids distribution of union literature by
employees on their own time in nonworking areas.WEWILLNOT
interrogate employees concerning theirunion activities or sympathies or those of other employees.WEWILLNOT
threaten plant closure or removal or a lossof business if employees select union representation.WEWILLNOT
promise to solicit and remedy nor will wein fact solicit and remedy employee complaints or grievance
in order to dissuade them seeking union representation.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of rights guar-
anteed them by the National Labor Relations Act.WEWILL
offer Mark Sheckles immediate and full rein-statement to his former job, or if that job no longer exists,
to a substantially equivalent position, without prejudice to his
seniority or other rights and privileges previously enjoyed,
and make him whole for any loss of earnings he may have
suffered by reason of our discrimination against him, with in-
terest computed thereon.WEWILL
withdraw the written warnings issued to MarkSheckles and Donna Etherton on June 28, 1990.WEWILL
remove from our files any reference to the dis-charge of Mark Sheckles or the warning issued to Mark
Sheckles and Donna Etherton on June 28, 1990, and notify
them in writing that this has been done and that evidence of
these unlawful actions will not be used against them in any
way.SOLTECH, INC.